 LINOLEUM, CARPET AND SOFT TILE LAYERS UNIONLinoleum,Carpet and Soft Tile Layers Union No.1236andOregon-ColumbiaChapter,theAssociated General Contractors of America, Inc.and Cascade Employers Association,Inc.Cases36-CC-257 and 36-CC-257-2December16, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn September 26, 1969, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,'conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Linoleum, Carpet andSoftTileLayersUnionNo. 1236, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.MEMBERBROWN, dissenting:For the reasons set forth in my dissenting opinioninPlumbersLocalUnionNo.519,UnitedAssociation of Journeymen and Apprentices of thePlumbing' and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO (H. L. Robertson &'The Trial Examiner indicated(second paragraph of section 111, B) thatthere is no evidence that the Regional Director's dismissal of the charge inLinoleumdCarpet LayersLocal 1236.Case 36-CC-250-3 (the so-calledNiedocase)"was ever approved by the Board since no appeal was shownto have been taken."We note that on the record before him the TrialExaminer is correct,since no evidence concerning an appeal to the GeneralCounsel oftheBoard was introduced at the hearing.In fact, as theRespondent points out in its exceptions,an appeal from the RegionalDirector'sdismissalwas taken to the General Counsel,the appeal wasdenied onMay 5, 1969.However,thisfact in no way affects ouragreement with the Trial Examiner's ultimate finding that theNiedocaseis of no moment herein.241Associates,Inc.),171NLRB No. 37,I cannot agreewithmy colleaguesthat theRespondent violatedSection 8(b)(4)(i) and(ii)(B) of theAct by picketingduring daytime working hours although theprimaryemployer's employees were scheduledto work from5:30 p.m. to 12midnight only.Accordingly,Iwoulddismiss the complaint herein in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: The initialcharge in Case 36-CC-257 was filed on June 11, 1969, byOregon-ColumbiaChapter,theAssociatedGeneralContractors of America, Inc., herein called AGC, and onJune 13, 1969, by Cascade Employers Association, Inc.,herein called Cascade, against Linoleum and Soft TileLayers Union No. 1236, herein called the Respondent.Amended charges were filed on July 28, 1969, by bothAGC and Cascade against the Respondent. Upon suchcharges a complaint issued on July 28, 1969, allegingviolations by the Respondent of Sections 8(b)(4)(i) and(ii)(B) and2(6) and (7) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq ,hereincalled the Act.In substance, the complaint alleged that the RespondenthadadisputewithBernard'sFloorCovering,asubcontractor under Vik Construction Co., herein calledVik, on the construction of a five-building addition toAshland High School in Ashland, Oregon; that Vik andother subcontractors employed by it on the Ashlandproject all employed craftsmen who were members of alocalofAFL-CIO building trades unions; that infurtherance of its dispute against Bernard's, Respondent,since on or about June 6, 1969, has picketed the Ashlandprojectwitha sign allegingBernard's to be unfair toRespondent; and that the picketing described continued onand after June 9, 1969, between the hours of 8 a.m. and4:30 p.m., notwithstanding the fact that neither Bernard'snor any of its employees was present on the Ashlandproject on or after June 9 and notwithstanding the factthat Respondent had been advised on June 6, 1969, thatBernard'swould not be present at the project between saidhours on and after June 9. Respondent's answer, filed onJuly 30, 1969, denied all the allegations of unfair laborpractices and most of the other allegations.On September 4, 1969, a hearing was held in Portland,Oregon, before me. Respondent at the outset stipulated tothe jurisdictional allegations of the complaint. At the closeof the hearing, the General Counsel and the Respondentargued orally on the record.From my observation of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FACTSBernard's, a partnership doing business under the tradename of Bernard's Floor Covering, is composed of thepartners J.W. Bernard and Charles Hoyt, who areengaged inMedford,Oregon,asafloor coveringcontractor.During the year prior to the issuance of thecomplaint, Bernard's purchased in excess of $50,000 worthof goods and materials which originated outside the Stateof Oregon and which were shipped therefrom directly to180 NLRB No. 40 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernard's or to suppliers within the State of Oregon whoin turn made delivery to Bernard's.Vik has been engaged as a general contractor in theconstruction of a five-building addition to Ashland HighSchool in Ashland, Oregon, in the construction of whichVik and its subcontractors purchased and received goods,materials, and supplies shipped to the project directlyfrom outside the State of Oregon valued at more than$50,000. The Respondent concedes, and I find, that theBoard has jurisdiction and that it will effectuate thepolicies of the Act to assert jurisdiction in this case.11.THE RESPONDENT AS A LABOR ORGANIZATIONItisconceded that the Respondent is a labororganizationwithin the meaning of Section 2(5) of theAct.The Respondent has represented employees ofBernard's in collectivebargaining.Prior to the disputeaforementioned,theRespondenthadacollective-bargainingcontractwithBernard's and wasseeking arenewal thereof at the time of the commission ofacts contended herein to be unfair labor practices. Theevidence does not show, however, that any employees ofBernard weremembers of the Respondent at the time ofthe incidents hereinafter related.III.THE UNFAIR LABOR PRACTICESA. The FactsVik, having a contract with Jackson County SchoolDistrictNo. 5 for the construction work herein involved,awarded the subcontract for floor tile and countercovering to Bernard's. In furtherance of this subcontract,Bernard's caused to be delivered to the site of the work onMay 1969 the floor tile and covering material to be usedby them in performing the subcontracted work. Under aprogressive payment system used by Vik, Bernard's billedVik for such materials as were delivered at theconstructionsitewithin a few days after delivery, and Vik,in turn, billed the school district for such materials.On Wednesday, June 4, 1969, Bernard's employeesbegan working at the construction site. At that time, Vikhad in its employ two laborers and about ten carpenters,whowererepresentedbyAFL-CIO laborers andcarpentersunions. In addition to Bernard's, Vik had sevenother subcontractors, all of whom employed employeeswho were also members of various local AFL-CIObuilding trades unions. On June 4, 1969, when Bernard'semployees started to work, a picket appeared at theconstruction site with a sandwichsign reading:"Bernard'sobserves substandard wages and other working conditions.Linoleum, Carpet and Soft Tile Layers Union No. 1236."No employees left work or refused to cross the picket lineon June 4 or on June 5 when thesame signappeared. OnJune 6, 1969, Bernard's did not do any work. The reasonfor this does not appear. Nevertheless, on that day apicket appeared with a different sign, this one stating:"Bernard's unfair to Linoleum, Carpet and Soft TileLayers Union No. 1236." On that date, employees of Vikand its other subcontractors appeared across the streetfrom the construction site but refused to cross the picketline.When the employees of neutral employers refused towork on June 6, James Halford, Vik's constructionsuperintendent, telephoned Leonard York, laborrelationsmanager forAGC, and informed York of the situation.York told Halford to telephone Bernard's and instructthem to work a shift starting at 5:30 p.m. and runninguntil 12 p.m., and not to work at other hours. Halford didso.On the same morning, York telephoned Donald Long,Respondent's business representative, to ask Long to meethim atBernard's in Medford, Oregon, the following week,and, in the conversation, he told Long that he would besending out a telegram to all labor organizations who hadmembers working at the school construction site inAshland to notify them that Bernard's would work onlyfrom 5:30 p.m. to midnight. That night York sent out atelegram to six other unions that had members working atthe Ashland school project reading:Floor covers Union Local 1236 is presently picketingBernard Floor Covering Co., a subcontractor of VikConstruction Co. on the Ashland High School project.CommencingMondaymorning,June9,1969,Bernard Co. employees will only be on the namedproject between the hours of 5:30 p.m. & 12:00 p.m.Bernard will not have any employees performing workbetween the hours of 12:30 a.m. and 5:30 p.m.Please instruct your member-employees of Vik's toreturn to work Monday morning.York also mailed a copy of this telegram to theRespondent on the same date.The next working day was Monday, June 9, 1969. Onthat day, Bernard's did not work at all at the constructionsite either during the day or night, but the Respondent'spicket showed up nevertheless with the same unfair sign ashad appeared on June 6, and again employees of Vik andof its neutral subcontractors refused to cross the picketline.When he learned that same morning that the pickethad again appeared at the construction site, Yorktelephoned Long to ask him to remove the picket, tellinghim that Bernard's would have no employees on the jobuntil they went on the shift from 5:30 p.m. to midnight.Long refused to remove the picket, saying that he wouldkeep the picket there as long as he thought it was legalunder theNiedocase.TheNiedo Investment Companycase referred to by Long concerned a charge of violationof the same section of the Act at a different project,involving a different primary employer, which had beenfiledagainstRespondent. In that case, the RegionalDirector had dismissed the charge.'However, Long testified that on Monday, June 9, afterhis telephone conversation with York, he had instructedhisassistantbusinessmanager to check the AshlandSchool construction site and if he found that Bernard'swas working only at night, he should remove the picketfrom the daytime work and picket at night. I am skepticalof Long's testimony that he gave any instructions aboutpicketing at night, because the evidence as a whole leadsme to conclude that Respondent would have considered itfutiletopicket at night when employees of neutralemployerswere not present. Long testified that hisassistantreported back that Bernard's was not working at'Linoleum & Carpet Layers Local1236.Case 36-CC-250-3,where theRegional Director, in his letter of dismissal,stated:The investigation disclosed that the picketing by the Carpet Layersconformed to the Moore Dry Dock requirements since it commenced ata time when Frank's Carpets was engaged in its normal business on thepremises,was limited to the Frank'sCarpet gate, and that although itcontinued[presumably at the same gate] after Frank'sCarpets left thesite,Frank'sCarpets still had materials on the premises,and was stillunder a contractual agreement to complete the carpeting at the siteUnder these circumstances,further proceedings are unwarranted .. .The record does not show whether or not this ruling was appealed, nordoes it show how theNkdoname entered the case. LINOLEUM, CARPET AND SOFT TILE!LAYERS UNIONnight; so, Long testified, he told him to "continue thepicketing as is."' Long's testimony implied that he madeno effort to determine whether or not Bernard's employeesworked during the daytime. I note also that Long did nottestify that he had no information about Bernard's notworking during the daytime other than by York's tellinghim, and, in view of Long's refusal of York's request onJune 9 to remove the picket and his expressed reliance atthat time on the aforesaidNiedocase, I infer that, even ifLong had had a report from his assistant that Bernard'swas doing no work during the daytime, the Respondentwould not have withdrawn its picket.The Respondent's picket, with the same unfair sign,remained at the construction site until the end of theordinary workday on June 9 and appeared again duringthe same hours, with thesame sign,on June 10, 11, and12.Again,noemployeesofVikortheothersubcontractors crossed the picket line to work on thosedays and, again, Bernard's had no employees present anddid no work at the construction site on those days. TheRespondent finally removed the picket at 4:30 p.m. onJune 12, following arrangements to hold the meetingmentioned below.On June 13, 1969, representatives of the Respondent,Vik,Bernard's, and AGC met at Bernard's office inMedford, Oregon. At this meeting, it was agreed thatBernard's would negotiate with the Respondent for acontractand that, while negotiations were going on,Bernard's would work the normal hours of the day andtheRespondent would not picket. It was further agreedthat, if negotiations should break down, Bernard's wouldhave 48 hours to leave the job and that, during said 48hours, the Respondent would not reestablish the picketline.As a result, Bernard's worked at the construction siteherein involved between June 16 and 19, at the usualhours of 8 a.m. to 4:30 p.m., after which they left the jobbecause negotiations for a contract between Bernard's andthe Respondent had broken down. Bernard's did no morework until sometime in the month of August, 1969, whenthey returned and did some work on a shift starting at5:30 p.m. and running until midnight. The Respondent didnot resume picketing, however, at any time after June 12,1969.B. Arguments and ConclusionsRespondent sought to justify its picketing of theAshland school project even though Bernard's performedno work while the picketing was in progress between June6 when the Respondent began picketing with an "unfair"sign,and June 12, when the Union removed its picket, by(1) relying on a decision of the Regional Director inanother case (theNiedocase), (2) by contending that thepresenceof floor tile and counter-coveringmaterialdelivered to the construction site was the equivalent ofwork by Bernard's because it showed an intent to continuethework, and (3) by contending that York's telegramdeceived the Respondent. Respondent further argued thatthe case is moot because Respondent did not resume (andapparently did not intend to resume) picketing after June12, 1969.Although therewas languageused by the RegionalDirector in theNiedocase which appeared to approvepicketing (while the primary employer was withholding'The assistant did not testify,and there is no evidence that the assistantpersonally made the inspection.He could have had the picket wait for anextra hour to see if employees of Bernard showed up at 5.30 p.m243work) on the ground that the primary employer had leftmaterialson the premises with an apparent intent ofresumingwork, there are several reasons why I am unableto conclude that such action of the Regional Directorjustified the picketing in this case. It may be pointed out,in the first place, that, in the case dismissed by theRegional Director, a separate gate had been set up foremployees of the primary employer and picketing wassolely at that gate; thus, employees of other employersworking on the construction site were not interfered with.Furthermore, even if the Regional Director's letter ofdismissal had set forth all the evidence, of which I cannotbe certain, thereisnoevidence that his decision was everapproved by the Board, since no appeal was shown tohave been taken. All that Respondent's evidence wouldtend to establish is that the Respondent thought the lawpermitted its action in picketing the Ashland schoolproject.However, a mistake of law is no justification foran illegal act and the Regional Director's decision in onecase isnot a precedent which is binding on the TrialExaminer in another case. The Respondent's mistakenbelief as to the legality of picketing in the instant case,consequently, is no defense. I therefore find that theRegional Director's decision in theNiedocase is of nomoment inthis case.Incontending that the presence of floor tile andcounter-covering material at the construction site justifiedthecontinuedpicketing,theRespondentbased itsargumentprimarily on the Board's decision inUnitedSteelworkersofAmerica(AuburndaleFreezerCorporation),177NLRB No. 108, although theRespondent also cited other decisions to support itsargument. The latter will be considered hereinafter. In theAuburndalecase, the union picketed the primary employerat the location of the secondary employer, a warehouse,and the Board, in a three to two decision, held thatstorageof the primary employer's product at thesecondary employer's warehouse pending sale and deliveryof such product to a buyer or buyers was tantamount to"presence" of the primary employer at the warehouse,although the latter had no employees at the warehouse,had even discontinuedusing itsown employees to deliveritsproduct to the warehouse, and did not have anyemployees present when the product was removed fromthe warehouse to be delivered to buyers.Although thatcase givestheRespondent a basis forargument,Ifindmaterial differences in the facts. In theAuburndalecase,space for a certain number of cases ofcanned goods had been contracted for by the primaryemployer at the warehouse of the secondary employer formany years, the primary employer had used thatsite as arepository for its goodsina progressivestep betweenmanufacture and sale,and it had no employees of its ownpresent. Employees of the warehouse moved the goods onsale.TheBoardavoided any discussion as to whether ornot the secondary employer was viewed as an ally oragent of the primary employer.But sincethe warehousewasperformingfunctionsinconnectionwiththeprogressivesteps involved in the primary employer'sbusiness,such a conceptsuggestsitself and marks the caseas somethingmore thana mere commonsituscase. Inany event,therewasa closer relationship between thesecondary employer and the primary employer because ofthe presenceof the primary employer's goods(which theBoard consideredas stillunder control of the primaryemployer) than existedin this case.Bernard'smain businesswas furnishing the labor skilledin the installationof floor tile and othermaterials. It was 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmaterialwhether it or someone else furnished thematerials. It is not even clear in this case that the floortile and counter-covering material were the property of theprimary employer on June 6. Since Bernard's had billedVik for the cost of those materials delivered to the site,thus extending credit to Vik, it may be presumed, in theabsence of evidence of an intent to the contrary, thatBernard's intended to pass title thereto to Vik upondeliveryUnder the circumstances, it would be immaterialwhether or not Bernard's had received payment thereforby June 6, 1969, as questions put by Respondent's counselsuggestedRegardless of title to those materials, however,Iconclude that, in this case, the presence of floor tile andcounter-coveringmaterialsattheAshlandschoolconstruction project is not to be equated with Bernard'sdoing business at the site, and the presence of the floortile and counter-covering material at the construction site,Ifind,would not justify the picketing of that site whenBernard's was not performing its contract there. It may benoted that the Respondent did not rely on the presence ofthe tile and counter-covering material between the time ofitsdelivery in earlyMay and the time when Bernard'semployees commenced working at the site on June 4,1969, as reason to post a picket. It waited for the arrivalof Bernard's employees before picketing.The Respondent cites decisions in cases where, althoughpicketingcontinued even when the employees of theprimary employer were not present, the Board found thatthe picketing was not illegal. For example, inPlaucheElectric,Inc ,' the union, although otherwise conformingto the standards laid down inMoore Dry Dock, 92NLRB547, continued picketing when the primary employer'semployees took time off for lunch or a coffee break. TheBoard found that the employer's normal business at theconstruction site did not come to an end, merely becausehis employees "temporarily left the job" (for the purposesindicated). Other decisions where the Board found that thepicketing was not illegal although the primary employer'semployees were not always present arePlumbers LocalUnionNo. 307 (Meyers Plumbing),146NLRB 888;Local 3,InternationalBrotherhood of Electrical Workers,AFL-CIO (New Power Wire and Electric Corp.et al ),144 NLRB1089;InternationalBrotherhood of ElectricalWorkers, Local 861, AFL-CIO (Brownfield Electric, Inc.),145 NLRB 1163;Local 373,InternationalAssociation ofBridge,StructuralandOrnamental IronWorkersAFL-CIO (MarshallMaintenanceCorporation),146NLRB 1058. In all these cases, however, specialcircumstances were present which were not present here -such as lack of notice that the primary employer'semployees were not to work at all or lack of notice of thescheduled hours they were to work; intermittent work; orcessation of work by the primary employer's employeesbecause they were influenced by the picketing. None ofthese conditions was present here.More nearly like the instant case arePainters DistrictCouncil No. 38, etc. (Edgewood Contracting Company),153 NLRB 797,Plumbers Local Union No. 519, etc. (HL.Robertson & Associates, Inc.),171NLRB No. 37, andLocal 254, Building Service EmployeesInternationalUnion, AFL-CIO, et al. (Lechmere Sales),173NLRBNo. 49. In the first case, the union continued picketing asitewhere employees of secondary employers wereworking even though notified that employees of theprimary employer were off the job, and it continued the'International Brotherhoodof ElectricalWorkers, Local 861.135 NLRB250.picketinguntilnotifiedthat the primary employer'scontracthadbeen terminated.The Board held thepicketing in the interim period to be illegal even thoughthe union had pointed to the fact that the primarycontractor had ,left, on the premises being picketed,covering paper, masking tape, sealer, and a brush. Thelatterfactwas deemed to be immaterial even if thearticles left on the premises remained the property of theprimary employer. The Board there said that the presenceof these articles "do not of themselves furnish justificationfor what would otherwise be unlawful picketing. At most,they would show that Grove's [the primary contractor's]contract was not yet completedIn theH L Robertsoncase, the union had beeninformed that the primary employer was "not scheduled"toperform its plumbing contract at the picketed site"during the hours from 8 a m.to 4:30 p.m. Mondaythrough Friday, effective Thursday morning (tomorrow)November 3, 1966 at 8 a.m." The union had continued itspicketing on that Thursday morning, despite such notice,and did not remove the picket until after it had beennotified, shortly before noon, that H. L. Robertson andAssociates is off our job . . . that we will break ourcontract with the firm and get a union plumber," and hadbeen requested to remove the picket The picket was thenremoved. There was no argument over possible semanticdifficulties as to the meaning of the notice that Robertson"was not scheduled" to perform its contract. Both theunion and the Board took this to be notice that noemployees of Robertson would work during the scheduledhours of employees of secondary employers. The Boardfound the picketing to be illegal even though it lasted onlyfor half a day after the union should have removed itspicket.In theLechmerecase, the employees of the primaryemployer worked only at night, but the union picketedonly in the day time when it would embarrass thesecondary employer and his business. The Board foundthat the standards laid down in theMoore Dry Dockcasehad not been complied with. The union in that case,likewise, relied on theBrownfield Electricdecision,supra,but the Board found that that case was inapplicablebecause, although the union in theLechmerecase hadbeen notified that the only day-time employee of theprimary employer had been removed, it had continuedpicketing anyway. I find these cases particulary appositeto the situation existing in the instant case.The Respondent, in an effort to avoid the application ofsuch decisions to the case at hand, seeks the shelter ofBoard precedent by contending that the notice in the AGCtelegram of June 6 that Bernard's would work only from5:30 p in. to midnight was false and deceptive becauseBernard's did not at any time before August 1969 workthose hours. This contention was obviously suggested totheRespondent by the Board's decision inInternationalBrotherhood of ElectricalWorkers, Local 640, AFL-CIO(Timber Buildings, Inc ),176NLRB No. 17, where theBoard found the notice to the picketing union of hours tobeworked by the primary employer's employees wasdeceptiveand hence the union was not at fault incontinuing its picketing as before. In the first place, inadvancing this argument, the Respondent quotes only partof the aforesaid AGC telegraphic notice of June 6 sent byYork. It ignores that part which reads that "Bernard willnot have any employees performing work between thehours of 12:30 a.m. and 5:30 p.m." Obviously, there wasno deception in York's telegram. It's purpose was toassure the Respondent that Bernard's would do no work LINOLEUM, CARPET AND SOFT TILE LAYERS UNIONduring the time that employees of neutral employers wereworkingThis it did That Bernard's did no work at allrather than doing it during the night hours is unimportant.Yet, if the Respondent's witness, Long, were to becredited, he sought to check the accuracy of such notice astowhen Bernard's was supposed to work, i e , 5 30 p mtomidnight, without bothering to ascertain the accuracyof the rest of the telegram, which stated that Bernard'semployees would not be working during the regular hoursscheduled for other employees, i e 8 a m. to 4.30 p in IftheRespondent felt that it could not rely upon theassurance of York's telegram without checking to seewhether or not Bernard's was doing business at thecommon situs when the employees of neutral employeeswere working, it had the means of checking If Long orhis assistant had no time to make the check themselves,theRespondent had another agent --- the picket --present during the regular working hours on June 6 andsucceedingwork days who could have informed theRespondent that Bernard's was not working on any of thedays in June between June 6 and 12. Yet, the Respondentchose to continue the picketing purportedly without such acheck, thereby demonstrating that its primary objectivewas to put pressure on Vik and other neutral employersrather than on the primary employer. It is evident thatRespondent did not lack information on June 4, 1969,that Bernard's had started working, and I infer that theRespondent could have learned, through the same sourceas had furnished that information, that Bernard's did nowork at the construction site and had no employeespresentbetween June 6 and 16. Hence, I infer thatRespondent was informed (or, at least, it was chargedwith knowledge) of the situation at the situs of thepicketing following receipt of York's telegram on June 9and on later days. I conclude therefore that Respondentwas not deceived by the information given by York andthat the case at hand is not analogous to that in theTimber Buildingscase.The Respondent explains its failure to picket Bernard'safter the latter had resumed work on a night shift inAugust on the grounds that it had other matters to takecare of This explanation is not convincing It is evidentthat an appeal to Bernard's employees alone at that timewould have been just as ineffective as it had been on June4 and 5. Unless the picketing put pressure on thesecondary employers, it was useless to picket. The firstsign, carried on June 4 and 5, had no effect on membersof other union either, perhaps because of doubt as towhether or not the Respondent had a specific dispute withBernard's. The very fact that the Respondent changed itssignon June 6 to an unfair sign when its first signproduced no effect gives rise to an inference that theRespondent intended thereby to appeal in clearer languageto employees of neutral employers, well knowing the effi -tthat an unfair sign would have on them. Considering thischange in signs, in conjunction with the evidence thatRespondent did not picket during the tii..e Bernard'sworked at the construction site in August between thehours of 5 30 p.m. and midnight, its refusal on June 6 and9 to remove its picket although notified that Bernard'swould do no work during the daytime, and all theevidence in the case, I conclude and find that, by picketingtheAshland school construction site at times whenBernard'swas not working after receiving notice thatBernard'swould not work during the hours whenemployees of neutral employers would be working, theRespondent failed to conform to the standards of commonsitus picketing laid down in theMoore Dry Dockcase. On245alltheevidence, I find that at least one object ofRespondent's picketing was to force Vik to cease doingbusinesswithBernard'stherebyviolatingSection8(b)(t)(ii)(B) of theAct. I find, further, that by suchpicketing,theRespondentalsoinduced individualsemployed by Vik and other neutral employers to engagein a strike or refusal to perform services in the course oftheir employment in violation of Section 8(b)(4)(i)(B)IVTHE REMEDYThe Respondent's contention that the case is moot, Itake it, is directed at the question of the necessity for aremedy. The only basis for asserting that the case is mootisthat the secondary boycott activities of Respondentwere discontinued on June 12, 1969 and were not renewed.It does not appear, however, that Respondent's underlyingdispute with the primary employer has been resolved Iconclude, therefore, that the case is not moot and that itwilleffectuate the policies of the Act to require theRespondent to cease and desist from the type of conductinvolved and to post appropriate notice S.4Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAWIVik and Bernard'sareemployers engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2By coercing and restraining Vik and other personsengaged in commerce or an industiy affecting commerce,where an object thereof was forcing or requiring Vik toceasedoing business with Bernard's,Respondent hasengaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(u)(B)of the Act3.By inducing or encouraging individuals employed byVik and its subcontractors to engage in a strike or refusalto perform services in the course of their employment,Respondent has engaged in a violation of Section8(b)(4)(i)(B) of the Act.4 The foregoing unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the ActOn the basis of the foregoing findings of fact andconclusionsof law,Ihereby issue the following:RECOMMENDED ORDERRespondent Linoleum, Carpet and Soft Tile LayersUnion No. 1236, its officers, agents, and representatives,shall.1.Cease and desist from inducing any individualsemployed by Vik's subcontractors, or any other employerson any building construction project on which JW.Bernard and Charles Hoyt, doing business under the tradename of Bernard's Floor Coverings is the floor tile, carpetlaying, or counter-covering contractor, to refuse to workor to render services in the course of their employment,'Local 74, United Brotherhood of Carpenters and Joiners of America,AFL v N L R B,341U S 947,N L R B v Local Union 751, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO [MengelCo /, 285 F 2d 633 (C A9), Local926,internationalUnto?)of OperatingEngineers,AFL-CIO (ArmcoDrainage and Metal Products,Inc ),120NLRB 188 See alsoUnited Association Pipe Fitters Local Union No 539(Mechanical Contractors Associations of Minneapolis,Inc ),154 NLRB314,Culinary Alliance and HotelServiceEmployees Union Local 402,175NLRB No 26 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDand from coercing or restraining Vik Construction Co. orany general contractor or other employer on any buildingor construction project, where, in either case, an objectthereof is to force or require Vik or such othergeneralcontractor or any other person engaged in commercewithin the meaningof the Act tocease doing businesswith said Bernard's Floor Coverings.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Post at its office and meeting halls copies of theattachednoticemarked "Appendix."' Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 19, shall, after being duly signed byRespondent's representative, be posted by it immediatelyon receipt thereof, and be maintained by it for no lessthan 60 days thereafter in conspicuous places, including allplaces where notices are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(b) Furnish said Regional Director with signed copies oftheaforesaidnotice for posting byBernard'sFloorCovering and Vik Construction Co., if theybe willing, atplaceswhere they customarily post notices to theiremployees.(c)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'DatedByNOTICETO MEMBERS AND EMPLOYEESPostedbyOrder of the National Labor RelationsBoard an agency of the United States GovernmentWe hereby notify our members and all employees that:WE WILL NOT induceor encourageany individual orindividualsemployed by Vik Construction Company, orby any other general contractor or any subcontractor(engaged in commerce within the meaning of the Act)orany building or construction project in whichBernard's Floor Covering is a subcontractor to strike orrefuse to perform services in the course of theiremployment, andWE WILL NOT restrain or coerce Vik ConstructionCo.orany other general contractor (engaged incommerce within the meaning of the Act) on anybuilding or construction project, where, in either case,an object thereof is to force or require Vik or any othergeneral contractor or any other person to cease doingbusiness withBernard's Floor Covering.'In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgment of a United States Courtof Appeals, the words in the notice reading"Posted by Order of theNationalLabor Relations Board"shallbe changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify the Regional Director forRegion 19,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."APPENDIXLINOLEUM, CARPET ANDSOFT TILE LAYERS UNIONNo. 1236(Labor Organization)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith theBoard'sRegionalOffice, 310 Six TenBroadwayBuilding,610 SW. Broadway, Portland, Oregon97205, Telephone 226-3361, Ext. 1431.